EXHIBIT 10.1


FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is made and entered into as of September 12,
2016 (the “Execution Date”), by and among GAHC4 IRON MOB PORTFOLIO, LLC, a
Delaware limited liability company (“Buyer”), CULLMAN POB PARTNERS I, LLC, a
Delaware limited liability company (“Cullman I”), CULLMAN POB II, LLC, a
Delaware limited liability company (“Cullman II”), and HCP COOSA MOB, LLC, a
Delaware limited liability company (“Coosa”), and consented to by Chicago Title
Insurance Company (“Escrow Agent”). Cullman I, Cullman II and Coosa are
sometimes each referred to herein as a “Seller” and are sometimes collectively
referred to herein as “Sellers.”
R E C I T A L S


A.    WHEREAS, each of Buyer, Sellers and Escrow Agent entered into that certain
Purchase and Sale Agreement and Joint Escrow Instructions dated as of August 11,
2016 (the “Agreement”), for the purchase and sale of certain real property and
improvements located in Cullman, Cullman County, Alabama and Sylacauga,
Talladega County, Alabama (collectively, the “Property”) under the terms and
conditions as more particularly described in the Agreement; and
B.    WHEREAS Buyer and Sellers desire to amend the Agreement as set forth
herein.
A G R E E M E N T


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Sellers hereby agree,
and instruct Escrow Agent, as follows:
1.
Recitals and Definitions. The foregoing Recitals are true and correct and are
hereby incorporated herein by reference. All terms used herein are as defined in
the Agreement unless otherwise defined in the Amendment.

2.
Diligence Waivers. Buyer hereby waives its termination right under Section 4.1.3
of the Agreement.

3.
Review of Title and Survey. Buyer hereby waives its termination right under
clause (i) of Section 4.2.2 of the Agreement.

4.
Assumed Service Contracts. In accordance with Section 4.4 of the Agreement,
Buyer hereby elects not to assume any of the Service Contracts listed on Exhibit
F-1 to the Agreement, other than the two (2) Service Contracts referenced on
Exhibit F-2 of the Agreement.



1

--------------------------------------------------------------------------------




5.
Amendment to Article 7. Article 7 of the Agreement is amended to add a new
Section 7.5.7 as follows:

7.5.7.    CapEx and Rental Rate Credit. Buyer shall receive a credit from
Sellers at Closing in the amount of TWO HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($250,000.00) for (i) a discrepancy in the Coosa Valley rental rate, and
(ii) certain necessary capital expenditures disclosed during the Due Diligence
Period.
6.
Consent of the Escrow Agent. The Escrow Agent hereby joins in the execution of
this Amendment for purposes of consenting to and accepting the terms of this
Amendment.

7.
Counterparts. This Amendment may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. Originals
transmitted by facsimile or electronic mail shall be considered original in all
respects.

8.
Governing Law. This Amendment and the legal relations between the parties hereto
shall be governed by and construed and enforced in accordance with the laws of
the State of Alabama, without regard to its principles of conflicts of law.

9.
Entire Agreement. The Agreement, as amended by this Amendment, including all
exhibits attached and incorporated herein by reference, constitutes the entire
agreement between Buyer and Sellers pertaining to the subject matter hereof and
supersedes all prior discussions, agreements, understandings, letters of intent,
negotiations and discussions, whether oral or written, of the parties, and there
are no warranties, representations or other agreements, express or implied, made
to either party by the other party in connection with the subject matter hereof
except as specifically set forth in the Representation Documents.

10.
Modification; Waiver. No supplement, modification, waiver or termination of or
under this Amendment or any obligation hereunder shall be binding unless
executed in writing by the party against whom enforcement is sought. No waiver
of any provision of this Amendment shall be deemed or shall constitute a waiver
of any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided. Except as
otherwise specifically set forth in this Amendment, the excuse or waiver of the
performance by a party of any obligation of the other party under this Amendment
shall only be effective if evidenced by a written statement signed by the party
so excusing or waiving. No delay in exercising any right or remedy shall
constitute a waiver thereof, and no waiver by Sellers or Buyer of the breach of
any covenant of this Amendment shall be construed as a waiver of any preceding
or succeeding breach of the same or any other covenant or condition of this
Amendment.

11.
Binding Effect. Subject to and without waiver of the provisions of the Agreement
or otherwise, all of the rights, duties, benefits, liabilities and obligations
of the parties under this Amendment shall inure to the benefit of, and be
binding upon, their respective successors and assigns. Except as specifically
set forth or referred to herein, nothing



2

--------------------------------------------------------------------------------




herein expressed or implied is intended or shall be construed to confer upon or
give to any person or entity, other than the parties hereto and their successors
or permitted assigns, any rights or remedies under or by reason of this
Amendment.
12.
Miscellaneous. All other terms and conditions of the Agreement not specifically
modified or supplemented by this Amendment shall remain unchanged and in full
force and effect, and the Agreement, as supplemented by this Amendment, is
hereby ratified and confirmed. Capitalized terms used herein but not otherwise
defined shall have the meanings assigned to them in the Agreement.

[Remainder of Page Left Blank Intentionally]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
BUYER:
GAHC4 IRON MOB PORTFOLIO, LLC, a
Delaware limited liability company
 
 
 
 
By:
Griffin-American Healthcare REIT IV
Holdings, LP, a Delaware limited partnership, its
Sole Member,
 
 
 
 
By:
Griffin-American Healthcare REIT
 
IV, Inc., a Maryland corporation, its
 
General Partner,
 
 
 
 
 
 
By:
/s/ Cora Lo
 
 
Name:
Cora Lo
 
 
Its:
Secretary



SELLERS:
CULLMAN POB PARTNERS, LLC,
a Delaware limited liability company
 
 
By:
/s/ Glenn Preston
 
Name: Glenn Preston
 
Title: SVP



CULLMAN POB II, LLC,
a Delaware limited liability company
 
 
By:
/s/ Glenn Preston
 
Name: Glenn Preston
 
Title: SVP



HCP COOSA MOB, LLC,
a Delaware limited liability company
 
 
By:
/s/ Glenn Preston
 
Name: Glenn Preston
 
Title: SVP



Signature Page to Amendment

--------------------------------------------------------------------------------




The undersigned Escrow Agent hereby accepts the foregoing Amendment.


ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
 
 
By:
/s/ Neal J. Miranda
Name:
Neal J. Miranda, VP & Senior Counsel
 
HCP-SSGA to AHI #16002033 (AL-3)



Signature Page to Amendment